 



Exhibit 10.03
ALLIED WASTE INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Restated Effective January 1, 2006

 



--------------------------------------------------------------------------------



 



Article 1. The Plan
     1.1 Establishment of the Plan. The Company previously established this
supplemental executive retirement plan effective August 1, 2003, and hereby
amends and restates this plan effective January 1, 2006. This plan shall be
known as the “Allied Waste Industries, Inc. Supplemental Executive Retirement
Plan”.
     1.2 Purpose of the Plan. This Plan is intended to provide deferred
compensation to a “select group of management or highly compensated employees”
within the meaning of ERISA Section 201(2). As such, this Plan is intended to be
exempt from the participation, vesting, funding, and fiduciary requirements of
Title I of ERISA, to the fullest extent permitted by the law. This Plan shall at
all times be “unfunded” within the meaning of ERISA and the Code.
Article 2. Definitions
     Whenever used in the Plan, the following terms shall have the meanings set
forth below unless otherwise expressly provided. When the defined meaning is
intended, the term is capitalized. The definition of any term in the singular
shall also include the plural. Words used in the masculine form shall include
the feminine form.
     2.1 “Board” means the Company’s Board of Directors or an authorized
committee thereof.
     2.2 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. A reference to a particular section of the Code shall also be deemed to
refer to any other regulatory guidance under that Code section.
     2.3 “Employment Agreement” means the agreement between a Participant and
the Company, setting forth the terms of the Participant’s employment, including
but not limited to the right to receive Retirement Benefits.
     2.4 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. A reference to a particular section of ERISA shall
also be deemed to refer to any regulatory guidance under that section.
     2.5 “Participant” means an eligible individual who is designated as a
Participant in accordance with Article 3.
     2.6 “Participation Date” means the effective date of a Participant’s
participation in the Plan, as specified in Schedule A.
     2.7 “Plan” means this Allied Waste Industries, Inc. Supplemental Executive
Retirement Plan, as may be amended from time to time. The Employment Agreements,
together with this Plan document and any Schedules, shall be deemed to
constitute a single plan.

 



--------------------------------------------------------------------------------



 



     2.8 “Plan Administrator” means the Management Development/Compensation
Committee of the Board.
     2.9 “Plan Year” means the calendar year.
     2.10 “Retirement” shall have the same meaning as defined in the
Participant’s Employment Agreement or in the applicable Schedule in the case of
a Participant who does not have an Employment Agreement.
     2.11 “Retirement Date” shall be the date upon which the Participant is
entitled to receive or begin receiving Retirement Benefits, as provided for in
the Participant’s Employment Agreement or as provided for in the applicable
Schedule in the case of a Participant who does not have an Employment Agreement.
     2.12 “Retirement Benefits” means the cash compensation provided for in the
Participant’s Employment Agreement or in the applicable Schedule, in the case of
a Participant who does not have an Employment Agreement, in the event of the
Participant’s termination of employment with the Company due to Retirement.
     2.13 “Schedule” or “Schedules” means the schedule or schedules that are
attached to this Plan document and are made a part of this Plan document by
reference herein.
Article 3. Eligibility and Participation
     3.1 Eligibility. Eligibility to participate in the Plan shall be limited to
a select group of management or highly compensated employees of the Company who
are designated by the Plan Administrator as eligible to participate in the Plan.
     3.2 Participation. Each employee who is designated as eligible to
participate in the Plan shall be listed on Schedule A and shall become a
participant in the Plan as of his or her Participation Date. The Company may
amend Schedule A from time to time to add or delete Participants in accordance
with this Article. A Participant shall cease to be a Participant when all
benefits due under the Plan have been paid in full or, if earlier, the effective
date on which the Participant is no longer designated as eligible to participate
and/or the date on which the Participant terminates employment with the Company
for any reason other than Retirement.
Article 4. Retirement Benefit
     When a Participant reaches his Retirement Date, he shall receive or begin
receiving payment of his Retirement Benefits. The Participant’s Retirement
Benefits shall be paid in the amount, time, and form as required in the
Participant’s Employment Agreement or in the applicable Schedule in the case of
a Participant who does not have an Employment Agreement.

2



--------------------------------------------------------------------------------



 



Article 5. Trust
     5.1 Trust. The Company may establish and maintain a trust as part of the
Plan, to implement the provisions of the Plan. If the Company establishes a
trust, it will be treated as a grantor trust under Code Sections 671 through
679, and the Company may make such contributions as it determines. Any trust
will be trusteed by an independent third-party trustee appointed by the Company
and will be unsecured from creditors to the extent described in the trust
document.
     5.2 Investments of the Trust. If the Company establishes a trust, the
Company shall determine how trust assets shall be invested. No person shall have
any interest whatsoever in any specific asset of the Company or the trust. To
the extent that any person acquires a right to receive payments under the Plan,
such right shall be no greater than the rights of any unsecured general creditor
of the Company.
Article 6. Administration
     6.1 Administration. The Plan shall be administered by the Plan
Administrator:
          (a) The Plan Administrator shall have all powers necessary or
appropriate to carry out the provisions of the Plan. The Plan Administrator may,
from time to time, establish rules for the administration of the Plan and the
transaction of the Plan’s business.
          (b) The Plan Administrator shall have the exclusive right to make any
finding of fact necessary or appropriate for any purpose under the Plan
including, but not limited to, the determination of eligibility for and amount
of any benefit.
          (c) The Plan Administrator shall have the exclusive right to interpret
the terms and provisions of the Plan and to determine any and all questions
arising under the Plan or in connection with its administration, including,
without limitation, the right to remedy or resolve possible ambiguities,
inconsistencies, or omissions by general rule or particular decision, all in its
sole and absolute discretion.
          (d) All findings of fact, determinations, interpretations, and
decisions of the Plan Administrator shall be conclusive and binding upon all
persons having or claiming to have any interest or right under the Plan and
shall be given the maximum deference allowed by law.
     6.2 Appeals from Denial of Claims.
          (a) If any claim for benefits under the Plan is wholly or partially
denied, the claimant shall be given notice of the denial. This notice shall be
in writing, within a reasonable period of time after receipt of the claim by the
Plan Administrator. This period shall not exceed 90 days after receipt of the
claim, except that if special circumstances require an extension of time,

3



--------------------------------------------------------------------------------



 




written notice of the extension shall be furnished to the claimant, and an
additional 90 days shall be considered reasonable.
          (b) This notice shall be written in a manner calculated to be
understood by the claimant and shall set forth the following information:
     (i) the specific reasons for the denial;
     (ii) specific reference to the Plan provisions on which the denial is
based;
     (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why this material or
information is necessary;
     (iv) an explanation that a full and fair review by the Plan Administrator
of the decision denying the claim may be requested by the claimant or an
authorized representative by filing with the Plan Administrator, within 60 days
after the notice has been received, a written request for the review; and
     (v) if this request is so filed, an explanation that the claimant or an
authorized representative may receive pertinent documents and submit issues and
comments in writing within the same 60-day period specified in Subsection (iv).
          (c) The decision of the Plan Administrator upon review shall be made
promptly, and not later than 60 days after the Plan Administrator’s receipt of
the request for review, unless special circumstances require an extension of
time for processing. In this case, the claimant shall be so notified, and a
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If the claim is denied, wholly or in
part, the claimant shall be given a copy of the decision promptly. The decision
shall be in writing, shall include specific reasons for the denial, shall
include specific references to the pertinent Plan provisions on which the denial
is based, and shall be written in a manner calculated to be understood by the
claimant.
     6.3 Tax Withholding. The Company may withhold from any payment under this
Plan any federal, state, or local taxes required by law to be withheld with
respect to the payment and any sum the Company may reasonably estimate as
necessary to cover any taxes for which they may be liable and that may be
assessed with regard to the payment.
     6.4 Expenses. All expenses incurred in the administration of the Plan shall
be paid by the Company.

4



--------------------------------------------------------------------------------



 



Article 7. Amendment and Termination of the Plan
     The Company hereby reserves the right to amend, modify, or terminate the
Plan in whole or in part, at any time, and for any reason, by action of the
Board; provide, however, that any such amendment, modification, or termination
will comply with applicable requirements of Code Section 409A.
Article 8. Miscellaneous Provisions
     8.1 Severability. If any provisions of this Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect its remaining parts. The
Plan shall be construed and enforced as if it did not contain the illegal or
invalid provision.
     8.2 Applicable Law. Except to the extent preempted by applicable Federal
law, this Plan shall be governed by and construed in accordance with the laws of
the State of Arizona without regard to conflict of laws provisions.
Dated: February 9, 2006.

            ALLIED WASTE INDUSTRIES, INC.,
A Delaware corporation
      By:                 Title:      
"Company"   

5



--------------------------------------------------------------------------------



 



Allied Waste Industries, Inc.
Supplemental Executive Retirement Plan
Schedule A
As Amended Effective January 1, 2006

      Participant   Participation Date
 
   
Edward A. Evans
  September 19, 2005
James E. Gray
  January 1, 2005
Peter S. Hathaway
  January 1, 2004
Steven M. Helm
  January 1, 2004
Donald W. Slager
  January 1, 2004
Donald A. Swierenga
  June 1, 2004
John S. Quinn
  January 1, 2005
Thomas W. Ryan
  August 1, 2003
James G. Van Weelden
  June 1, 2004
John J. Zillmer
  May 27, 2005

